Title: Presidential Proclamation, 1 January 1813 (Abstract)
From: Madison, James
To: 


1 January 1813. Revises building terms and conditions for the city of Washington. Suspends the first and third articles of the 17 Oct. 1791 building regulations until 1 Jan. 1814. Adds an exception that “no wooden covering more than three hundred twenty square feet, or higher than twelve feet from the sill to the eve [sic] shall be erected, nor shall any such house be placed within twenty four feet of a brick or stone house.”
